Title: From James Madison to William Henry Harrison, 21 December 1803 (Abstract)
From: Madison, James
To: Harrison, William Henry


21 December 1803, Department of State. “I have just received your letter of the 17th. ult. [not found] requesting permission to employ a printer in Kentucky to publish some of the laws of your Territory. I have no authority by law to cause such publications to be made, that of the 8th. May 1792, being inapplicable to the present case, I can only suggest that the contingent fund, annually appropriated for the government of the Indiana Territory, seems to embrace such an expense, and that on the account being transmitted to the Treasury with your or the Secretary’s certificate to its correctness payment would be made.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. Printed in Carter, Territorial Papers, Indiana, 7:160.



   
   The 8 May 1792 “Act respecting the government of the territories of the United States northwest and south of the river Ohio” stated “That the laws of the territory northwest of the river Ohio, that have been or hereafter may be enacted by the governor and judges thereof, shall be printed under the direction of the Secretary of State, and two hundred copies thereof, together with ten sets of the laws of the United States, shall be delivered to the said governor and judges to be distributed among the inhabitants for their information” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:285–86).



   
   On 22 Dec. 1803 Jacob Wagner wrote to auditor Richard Harrison, apparently enclosing JM’s letter and asking “whether the continjent fund of the Indiana Territory is applicable to the payment of the expenses of printing its laws, as stated in the within.” Harrison’s reply of the same date, written at the bottom of Wagner’s note, reads: “I much doubt whether the annual grant of 350 Ds. is applicable to Payments of the kind mentioned above. Nor do I at present recollect that the question has before occurred. It is possible however some trifling charges of this nature may have been admitted. In the mean time it seems but right that the expense of publishing the laws of the Territory should be defrayed out of its own Revenue” (DNA: RG 59, ML).


